DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 11-16, in the reply filed on 12/20/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Document No. 2017-141063 to Inagawa et al. (hereafter referred to as Inagawa).
Regarding claim 1, Inagawa discloses a bag (11) comprising a sealed bag body (10) and a filling tube head (22) provided on a top of the seal bag body (Figs. 1-3, 5, 13), the sealed bag body comprises a substrate layer (20a-20c) and a thin film layer (20a-20c), one side of the substrate layer (20a-20c) is provided with a mesh adhesive layer (coating pattern; machine translation, paragraphs [0025], [0040], [0041], [0047], [0063], [0106], [0107], and [0118]), and the thin film layer is compounded (laminated) with the substrate layer through the mesh adhesive layer, so that a plurality of bubble cavities (21) are formed between the substrate layer 
Insofar as Inagawa meets the claimed structure, as discussed above, the recitation “filling bag with good thermal insulation and anti-collision performance” has been given little patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.
Regarding claim 2, Inagawa discloses the sealed bag body is a stand up pouch (paragraphs [0052], [0061], [0082], and [0085]).
Regarding claim 11, Inagawa discloses the mesh adhesive layer is composed of a plurality of sealed adhesive rings evenly arranged, and the thin film layer is compounded with the substrate layer through the plurality of sealed adhesive rings, so that a plurality of sealed bubble cavities (21) are formed between the substrate layer and the thin film layer, and each of the plurality of sealed bubble cavities is sealed with a foaming agent (paragraph [0046]).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2012/0097634 to Riedl.
Regarding claim 1, Riedl discloses a bag (10) comprising a sealed bag body (10) and a filling tube head (60) provided on a top of the seal bag body (Fig. 2), the sealed bag body comprises a substrate layer (14) and a thin film layer (12), one side of the substrate layer is provided with a mesh adhesive layer (seams 40 paragraphs [0073]-[0075], [0077], [0086], and [0087] formed by adhesive bonding techniques, paragraphs [0041] and [0044]), and the thin film layer is compounded with the substrate layer through the mesh adhesive layer, so that a plurality of bubble cavities (inflation chambers) are formed between the substrate layer and the 
Insofar as Riedl meets the claimed structure, as discussed above, the recitation “filling bag with good thermal insulation and anti-collision performance” has been given little patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.
Regarding claim 2, Riedl discloses the sealed bag body is a standup pouch (paragraphs [0024], [0025], [0071], [0075], [0079], and [0121]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2005-306420 to Omichi et al. (hereafter referred to as Omichi) and Patent Application Publication No. 2016/0023437 to Duong.
Regarding claim 1, Omichi discloses a filling bag (1) with good thermal insulation and anti-collision performance (machine translation, paragraphs [00011], [0019], and [0026]), comprising a sealed bag body (11) and a tube head (spout tube 12, which meets the structure implied by the functional term “filling”), wherein, the filling tube head is provided on a top of the 
However, Omichi does not disclose at least one side of the substrate layer is provided with a mesh adhesive layer, and the thin film layer being compounded with the substrate layer through the mesh adhesive layer, so that a plurality of bubble cavities are formed between the substrate layer and the thin film layer; and the plurality of bubble cavities are filled with a gas.  Duong teaches that it is known in the art of thermally insulated and impact resistant packaging to compound a thin film layer being with a substrate layer through a mesh adhesive layer (adhesive pattern; paragraph [0022]; which meets the structure implied by the product-by-process recitation “at least one side of the substrate layer is provided with a mesh adhesive layer”), so that a plurality of bubble cavities are formed between the substrate layer and the thin film layer; and to fill the plurality of bubble cavities with a gas.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the substrate layer with a mesh adhesive layer, and compound the thin film layer with the substrate layer through the mesh adhesive layer, so that a plurality of bubble cavities are formed between the substrate layer and the thin film layer; and fill the plurality of bubble cavities with a gas in the Omichi bag, as in Duong, in order to form a robust a sheet of thermally insulating packaging material.
Regarding claim 2, Omichi discloses the bag has a horizontal, bottom portion (16; Fig. 1), which meets structure implied by the recitation “the sealed bag body is a standup pouch.”
Regarding claims 7 and 14, Duong discloses the mesh adhesive layer is composed of a plurality of semi-sealed adhesive rings evenly arranged, a gap is arranged between two adjacent semi-sealed adhesive rings, a thin film layer is compounded with a substrate layer through the plurality of semi-sealed adhesive rings, so that a plurality of bubble cavities with the gap are formed between the substrate layer and the at least one thin film layer, the gas flows between the plurality of bubble cavities with the gap, and the sealed bag body is provided with 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2005-306420 to Omichi et al. (hereafter referred to as Omichi) and Patent Application Publication No. 2016/0023437 to Duong as applied to claims 1 and 2 above, and further in view of WIPO Document No. 2017/086885 to Limpitheep.
Omichi and Duong disclose the claimed invention, as discussed above, especially the mesh adhesive layer is composed of a plurality of sealed adhesive rings evenly arranged, and the at least one thin film layer is compounded with the substrate layer through the plurality of sealed adhesive rings, so that a plurality of sealed bubble cavities are formed between the substrate layer and the at least one thin film layer.  However, the plurality of sealed bubble cavities are filled with a gas instead of being sealed with a foaming agent.  Limpitheep shows that sealing cavities with a foam (which encompasses the recitation “foaming agent”) is equivalent structure known in the art (page 3, lines 8-12; page 7, lines 11-23).  Therefore, because these two cavity-filling means were art-recognized equivalents before the effective filing date of the claimed invention, one having ordinary skill in the art would have found it .

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2005-306420 to Omichi et al. (hereafter referred to as Omichi) and Patent Application Publication No. 2016/0023437 to Duong as applied to claim 1 above, and further in view of Patent Application Publication No. 2016/0060003 to Wood.
Regrading claim 3, Omichi and Duong disclose the claimed invention, as discussed above, except for a lower portion of the sealed bag body is provided with a liquid outlet tap.  Wood teaches that it is known in the art of filling bags to include a lower portion of the sealed bag body is provided with a liquid outlet tap.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a liquid outlet tap in the lower portion of the Omichi bag, as in Wood, in order to permit liquid to be dispensed from the bag while in an upright position. 
Regarding claim 15, Duong discloses the mesh adhesive layer is composed of a plurality of semi-sealed adhesive rings evenly arranged, a gap is arranged between two adjacent semi-sealed adhesive rings, a thin film layer is compounded with a substrate layer through the plurality of semi-sealed adhesive rings, so that a plurality of bubble cavities with the gap are formed between the substrate layer and the at least one thin film layer, the gas flows between the plurality of bubble cavities with the gap, and the sealed bag body is provided with an inflation valve (paragraph [0025]).  Therefore, providing the substrate layer with a mesh adhesive layer, and compound the thin film layer with the substrate layer through the mesh adhesive layer, so that a plurality of bubble cavities are formed between the substrate layer and the thin film layer; and fill the plurality of bubble cavities with a gas in the Omichi bag, as in Duong and discussed above, meets the recitation “the mesh adhesive layer is composed of a plurality of semi-sealed adhesive rings evenly arranged, a gap is arranged between two 

Claims 4, 5, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2005-306420 to Omichi et al. (hereafter referred to as Omichi) and Patent Application Publication No. 2016/0023437 to Duong as applied to claim 1 above, and further in view of WIPO Document No. 2017/086885 to Limpitheep.
Regarding claim 4, Omichi and Duong disclose the claimed invention, as discussed above, except for the top of the sealed bag body being provided with a handle.  Limpitheep teaches that it is known in the art to provide a handle on the top of an analogous bag (Fig. 7).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a handle on the top of the sealed bag body in the Omichi, as in Limpitheep, in order to facilitate carrying the bag.
Regarding claims 5 and 13, Omichi and Duong disclose the claimed invention, as discussed above, especially the mesh adhesive layer is composed of a plurality of sealed adhesive rings evenly arranged, and the at least one thin film layer is compounded with the substrate layer through the plurality of sealed adhesive rings, so that a plurality of sealed bubble cavities are formed between the substrate layer and the at least one thin film layer.  However, the plurality of sealed bubble cavities are filled with a gas instead of being sealed with a foaming agent.  Limpitheep shows that sealing cavities with a foam (which encompasses the recitation “foaming agent”) is equivalent structure known in the art (page 3, lines 8-12; page 7, lines 11-23).  Therefore, because these two cavity-filling means were art-recognized equivalents before the effective filing date of the claimed invention, one having ordinary skill in the art would have 
Regarding claim 16, Duong discloses the mesh adhesive layer is composed of a plurality of semi-sealed adhesive rings evenly arranged, a gap is arranged between two adjacent semi-sealed adhesive rings, a thin film layer is compounded with a substrate layer through the plurality of semi-sealed adhesive rings, so that a plurality of bubble cavities with the gap are formed between the substrate layer and the at least one thin film layer, the gas flows between the plurality of bubble cavities with the gap, and the sealed bag body is provided with an inflation valve (paragraph [0025]).  Therefore, providing the substrate layer with a mesh adhesive layer, and compound the thin film layer with the substrate layer through the mesh adhesive layer, so that a plurality of bubble cavities are formed between the substrate layer and the thin film layer; and fill the plurality of bubble cavities with a gas in the Omichi bag, as in Duong and discussed above, meets the recitation “the mesh adhesive layer is composed of a plurality of semi-sealed adhesive rings evenly arranged, a gap is arranged between two adjacent semi-sealed adhesive rings, the at least one thin film layer is compounded with the substrate layer through the plurality of semi-sealed adhesive rings, so that a plurality of bubble cavities with the gap are formed between the substrate layer and the at least one thin film layer, the gas flows between the plurality of bubble cavities with the gap, and the sealed bag body is provided with an inflation valve.”

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2005-306420 to Omichi et al. (hereafter referred to as Omichi), Patent Application Publication No. 2016/0023437 to Duong, and Patent Application Publication No. 2016/0060003 to Wood as applied to claims 1 and 3 above, and further in view of WIPO Document No. 2017/086885 to Limpitheep.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2005-306420 to Omichi et al. (hereafter referred to as Omichi) and Patent Application Publication No. 2016/0023437 to Duong, and WIPO Document No. 2017/086885 to Limpitheep as applied to claims 1 and 5 above, and further in view of Patent Application Publication No. 2012/0097634 to Riedl.
Omichi and Duong disclose the claimed invention, as discussed above, except for the sealed bag body comprising a bottom plate and at least three side plates, a bottom edge of each side plate of the at least three side plates and an edge of the bottom plate form a folding edge through a bottom sealed edge, side edges of two side plates adjacent to each other of the at least three side plates are sealed together through a longitudinal sealed edge, a top edge of the each side plate is sealed together through a top sealed edge, and each of the bottom sealed edge and the longitudinal sealed edge is provided with a plurality of air holes, wherein the plurality of air holes communicate with the plurality of bubble cavities with the gap, respectively; .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2005-306420 to Omichi et al. (hereafter referred to as Omichi) and Patent Application Publication No. 2016/0023437 to Duong as applied to claims 1and 7 above, and further in view of Patent Application Publication No. 2012/0097634 to Riedl.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734